Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  April 5, 2019                                                                                     Bridget M. McCormack,
                                                                                                                   Chief Justice

  154994                                                                                                  David F. Viviano,
                                                                                                          Chief Justice Pro Tem

                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
  PEOPLE OF THE STATE OF MICHIGAN,                                                                     Richard H. Bernstein
            Plaintiff-Appellee,                                                                        Elizabeth T. Clement
                                                                                                       Megan K. Cavanagh,
                                                                                                                        Justices
  v                                                                 SC: 154994
                                                                    COA: 325834
                                                                    Macomb CC: 2009-005243-FC
  ROBERT TAYLOR,
           Defendant-Appellant.

  _____________________________________/

         By order of May 2, 2017, the application for leave to appeal the September 22,
  2016 judgment of the Court of Appeals was held in abeyance pending the decision in
  People v Hyatt (Docket No. 153081). On order of the Court, the case having been
  decided on June 20, 2018, 502 Mich. 89 (2018), the application is again considered. It
  appearing to this Court that the case of People v Masalmani (Docket No. 154773) is
  pending on appeal before this Court and that the decision in that case may resolve an
  issue raised in the present application for leave to appeal, we ORDER that the application
  be held in ABEYANCE pending the decision in that case.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           April 5, 2019
           t0329
                                                                               Clerk